Citation Nr: 0506552	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from June 1964 to June 1967.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2002 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, which denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.

These claims were previously before the Board in October 
2003, when the Board reopened the claim for service 
connection for bilateral hearing loss and remanded it and the 
claim for tinnitus to the RO for further development and 
consideration.  The case since has been returned to the 
Board.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of these claims has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed bilateral hearing loss 
during or as a result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed tinnitus during or as a 
result of his service in the military.




CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).

2.  The veteran's tinnitus was not incurred or aggravated 
during his active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The March 2002 and May 
2002 rating decisions appealed, the May 2002 statement of the 
case, and the April 2003 and August 2004 supplemental 
statements of the case, as well as the January 2002 and March 
2004 letters to the veteran, notified him of the evidence 
considered and the pertinent laws and regulations.  The RO 
also indicated it would review the information of record and 
determine what additional information was needed to process 
his claims.  And the January 2002 and March 2004 letters, in 
particular, apprised him of the type of information and 
evidence needed from him to support his claims, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained.  In addition, he was provided a 
VA examination.  He was also provided several other 
opportunities to submit additional evidence in support of his 
claims - including following the RO's January 2002 and March 
2004 VCAA letters.  He also had an additional 90 days to 
identify and/or submit supporting evidence after 
certification of his appeal to the Board, and even beyond 
that with sufficient justification.  See 38 C.F.R. § 20.1304 
(2004).  So the Board finds that the duty to assist has been 
satisfied and the case is ready for appellate review.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the January 2002 letter apprising the veteran of 
the provisions of the VCAA was sent prior to adjudicating his 
claims.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Anchorage, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the January 2002 and March 2004 VCAA 
notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of January 2002 and March 
2004, the veteran was requested to respond within 30 days and 
60 days, respectively, but both letters informed him that he 
had up to one year to submit evidence.  And, it has been more 
than one year since the January 2002 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions, which are chronic per se, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's May 1964 Report of Medical History indicates 
that he denied experiencing ear trouble, running ears, and 
using hearing aids.  The contemporaneous Report of Medical 
Examination states that clinical evaluations of his interior 
and exterior ear canals and eardrums were normal.  
Audiometric testing showed that he had right ear pure-tone 
thresholds of 15 decibels at 500 Hertz, 10 decibels at 1000 
Hertz, 10 decibels at 2000 Hertz, and 5 decibels at 4000 
Hertz.  He had left ear pure-tone thresholds of 20 decibels 
at 500 Hertz, 10 decibels at 1000 Hertz, 10 decibels at 2000 
Hertz, and 5 decibels at 4000 Hertz.  (Note:  these 
audiometric findings are obtained by converting from ASA to 
ISO (ANSI) units).  

A May 1965 Report of Medical Examination indicates that 
clinical evaluations of the veteran's interior and exterior 
ear canals and eardrums were normal.  Audiometric testing was 
not performed.

The veteran's May 1967 Report of Medical History for 
separation from service shows that he again denied 
experiencing ear trouble, running ears, and hearing loss.  
The contemporaneous Report of Medical Examination states that 
clinical evaluations of his interior and exterior ear canals 
and eardrums were normal.  Audiometric testing showed that he 
had right ear pure-tone thresholds of 5 decibels at 500 
Hertz, 0 decibels at 1000 Hertz, 5 decibels at 2000 Hertz, 
and 10 decibels at 4000 Hertz.  He had left ear pure-tone 
thresholds of 10 decibels at 500 Hertz, 0 decibels at 1000 
Hertz, 0 decibels at 2000 Hertz, and -5 decibels at 4000 
Hertz.  (Note:  these audiometric findings are obtained by 
converting from ASA to ISO (ANSI) units).  

A September 2001 VA medical record indicates the veteran 
complained of experiencing hearing loss since he was in the 
military.  He also reported sustaining acoustic trauma in the 
military, when an M60 machine gun shell blew up in his face 
and when he worked as a power plant mechanic.  He said that 
he wore hearing protection while working in the plant and 
sometimes while shooting.  He denied occupational and post-
service noise exposure, as well as denied a history of ear 
infections and surgery.  He also complained of intermittent 
tinnitus for the previous 20 to 25 years.  A history of 
hypertension, a heart disorder, chronic sinus infections, and 
allergies was noted.  Examination showed that his ears were 
clear bilaterally.  Acoustic reflexes were within normal 
limits through 2000 Hertz, but contralateral reflexes were 
absent at 4000 Hertz.  The acoustic reflex delay was negative 
for nerve pathology bilaterally.  The assessment was 
asymmetrical high frequency sensorineural hearing loss, worse 
in the left ear.  Auditory Brainstem Response testing was 
recommended to rule out retrocochlear pathology.

Later in the month, the recommended Auditory Brainstem 
Response testing was undertaken.  The test was negative for 
nerve pathology bilaterally.

The veteran was afforded a VA examination in connection with 
his claims for service connection in May 2002.  According to 
the report, his claims file was reviewed.  He complained of 
decreased hearing in his left ear for many years.  He related 
that his hearing impairment was caused by his military 
service because he was exposed to so much noise during 
service, including an M60 machine gun explosion and exposure 
to power plant generators.  He also complained of tinnitus 
over the years, but he was unable to describe the tinnitus 
and could not say when he last experienced it.  He denied 
otalgia, a history of middle ear pathology, vertigo, and a 
family history of hearing loss.  He also denied occupational 
and recreational post-service noise exposure, but reported a 
history of treatment for hypertension, hyperlipidemia, and a 
heart disorder.  

Audiometric testing showed that the veteran had right ear 
pure-tone thresholds of 0 decibels at 500 Hertz, 5 decibels 
at 1000 Hertz, 10 decibels at 2000 Hertz, and 50 decibels at 
4000 Hertz.  He had left ear pure-tone thresholds of 15 
decibels at 500 Hertz, 5 decibels at 1000 Hertz, 10 decibels 
at 2000 Hertz, and 65 decibels at 4000 Hertz.  Maryland CNC 
speech recognition scores were 100 percent bilaterally.  
Otoscopic examination was negative bilaterally.  The 
assessment was that he had moderate to moderately severe 
bilateral high frequency hearing loss and that testing 
results indicated a cochlear site dysfunction.  The VA 
examiner also noted that the veteran's occasional tinnitus 
was consistent with the hearing loss and could also be 
attributed to cochlear dysfunction.  The VA examiner 
concluded that it was unlikely the veteran's hearing loss and 
tinnitus were related to his military service.  
This conclusion was based on the following:  his separation 
examinations showed excellent hearing bilaterally; he had a 
history of hyperlipidemia, which mimics the audiometric 
pattern of hearing loss caused by noise exposure; he had 
hypertension, chronic obstructive pulmonary disease (COPD), 
and coronary artery disease (CAD), which contributed to 
hearing loss; he did not indicate experiencing difficulty 
hearing during his service; and he only first initiated a 
hearing evaluation several years earlier.  The VA examiner 
further concluded that the veteran's hearing loss was more 
likely caused by his medical disorders than noise exposure 
during his military service.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss.  Under 38 C.F.R. § 3.385, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Furthermore, 
in Hensley, the Court indicated a veteran need not have met 
the requirements of this regulation while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board concedes that the May 2002 VA examination report 
confirms the veteran currently has hearing loss that meets 
the requirements of 38 C.F.R. § 3.385 to be considered a 
disability within the meaning of this regulation.  But as 
also pointed out by the VA examiner who conducted that 
hearing evaluation, a review of the veteran's service medical 
records does not indicate he had any excessive noise exposure 
while in the military, despite his contentions to the 
contrary.  And his service medical records do not contain a 
diagnosis of hearing loss or an ear disorder.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Similarly, he has not submitted any additional evidence to 
confirm his assertions with regard to the circumstances and 
events of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  More significantly, there is simply no medical 
evidence of a causal relationship between his current hearing 
loss and his military service - and to acoustic trauma in 
particular.  In fact, the VA audiological examiner's opinion 
indicates that it is unlikely the veteran's hearing loss is 
causally related to his service in the military, as it is 
more likely related to the various medical problems that are 
unrelated to his service.



This VA examiner's opinion has significant probative weight 
since the opinion was based on a review of the complete 
record, and the VA examiner not only considered the veteran's 
assertions and medical history, but also undertook a 
comprehensive examination of him.  See, e.g., Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Additionally, there is no persuasive medical nexus evidence 
of record indicating the veteran's tinnitus is the result of 
his service in the military.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  There is no indication he complained of 
tinnitus (i.e., ringing in his ears) at any time while in 
service, much less received treatment for this condition, and 
there also is no suggestion that he experienced acoustic 
trauma or any ear diseases while on active duty.  And his 
separation examination was within normal limits, too.  Aside 
from this, there is no objective evidence of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnosis.  Rather, 
tinnitus was first diagnosed in about 2001, approximately 34 
years after his military service ended.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).   More significantly, none of his post-
service treatment records contain a medical opinion 
indicating his tinnitus is a consequence of his service in 
the military.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  



The RO attempted to assist the veteran in determining whether 
he has bilateral hearing loss and/or tinnitus as a result of 
his service in the military, by requesting additional post-
service medical evidence.  However, he did not respond to the 
RO's request for more information.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) ("The duty to assist is not 
always a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").

As such, the only evidence relating diagnoses of bilateral 
hearing loss and tinnitus to service comes from the veteran, 
himself.  And as a layman, he simply does not have the 
necessary medical training and/or expertise to determine the 
causes of these conditions.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See, too, Savage v. Gober 10 
Vet. App. at 495-498, indicating that, even in situations of 
continuity of symptomatology after service, there still must 
be medical evidence relating the current conditions at issue 
to that symptomatology.  Id.  Because of this, the veteran's 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against the claims, meaning the benefit-of-the-
doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


